DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	In this case, the originally filed disclosure of the application discloses using historical popular search terms related to the primary source content, or user historical search terms (Paragraphs [0033] [0066]). Separately, the disclosure teaches detecting and implementing image recognition, ACR, watermarks, etc. to seek supplemental data (Paragraph [0038] [0066]). However, there is nothing in the specification as originally filed that provides support for “determining historical search data” based on “determining search terms by performing on the primary content… object detection, object recognition, facial recognition, [etc.]”, as claimed. 

In other words, the specification teaches using popular historical search terms or user historical search terms to obtain secondary data, but the originally filed disclosure fails to support that these historical search data (i.e. popular search terms or user historical search terms) are obtained by means of the claimed multiple image analysis techniques. Such as the claimed: object detection, object recognition, facial recognition, digital signature analysis, digital watermark analysis, digital fingerprint analysis, or processing metadata.
Therefore, the examiner notes that there is no support for the amended feature of claims 4, 11 and 18 as currently amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amidei et al. (Pub No US 2014/0351837) in view of Hutchings et al. (Pub No US 2014/0282717 claiming priority to provisional application 61/799,635). Hereinafter, referenced as Amidei and Hutchings, respectively.

Regarding claim 1, Amidei discloses a method comprising: 
receiving, from a primary content source, primary content bound for a primary display (Paragraphs [0032] [0033] figure 1; display television program in television display 100); 
determining historical search data associated with the primary content (Paragraphs [0027] [0037] figure 1; query previously generated supplemental information and additional information, e.g. context of an event, generated by previous requests); 
determining, based on the historical search data, secondary content configured for a secondary display (Paragraph [0068] figure 1; a second screen device may present the supplemental content); 
automatically sending, to the secondary display, the secondary content (Paragraph [0037] figure 1; the supplemental information may be presented automatically without a user input); 
and causing output, via the secondary display, of the secondary content (Paragraph [0068] figure 1; a second screen device may present the supplemental content).
However, it is noted that Amidei is silent to explicitly disclose that the historical search is based on an internet search history.
Nevertheless, in a similar field of endeavor Hutchings discloses that the historical search is based on an internet search history (Paragraphs [0009] [0014] [0026]; supplemental content presented to the user may be based on the video content and based on characteristics of the user, i.e. characteristics indicating that the user has an online search history where the user has viewed one or more nearby vacation locations. In response, the user may receive supplemental content associated with both the video content and the one or more nearby vacation locations. Also supported on page 6-7 of the provisional application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidei by specifically providing the elements mentioned above, as taught by Hutchings, for the predictable result of providing further affinity between the viewer and the presented supplemental content, further increasing the likelihood that the viewer will enjoy and interact with the provided supplemental information.

Regarding claim 2, Amidei and Hutchings disclose the method of claim 1; moreover, Amidei discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraph [0024]; live television, VOD content, etc.).

Regarding claim 3, Amidei and Hutchings disclose the method of claim 1; moreover, Amidei discloses the historical search data (Paragraphs [0027] [0037] figure 1; query previously generated supplemental information generated by previous requests).
However, it is noted that Amidei is silent to explicitly disclose that the historical search comprises at least one of: search terms, descriptive key words, closed caption terms, or user profile information.
Nevertheless, in a similar field of endeavor Hutchings discloses that the historical search comprises at least one of: search terms, descriptive key words, closed caption terms, or user profile information (Paragraphs [0009] [0014] [0026]; supplemental content presented to the user may be based on the video content and based on characteristics of the user, i.e. characteristics indicating that the user has an online search history where the user has viewed one or more nearby vacation locations. In response, the user may receive supplemental content associated with both the video content and the one or more nearby vacation locations. Also supported on page 6-7 of the provisional application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidei by specifically providing the elements mentioned above, as taught by Hutchings, for the predictable result of providing further affinity between the viewer and the presented supplemental content, further increasing the likelihood that the viewer will enjoy and interact with the provided supplemental information.

Regarding claim 4, Amidei and Hutchings disclose the method of claim 1; moreover, Amidei discloses that determining the historical search data (Paragraphs [0027] [0037] figure 1; query previously generated supplemental information generated by previous requests) comprises determining search terms by performing, on the primary content, at least one of: object detection, object recognition, facial recognition, digital signature analysis, digital watermark analysis, digital fingerprint analysis, or processing metadata (Paragraphs [0019] [0035]; term recognition to search for contextually relevant content based on object recognition; paragraph [0028]).

Regarding claim 5, Amidei and Hutchings disclose the method of claim 1; moreover, Amidei discloses that determining secondary content comprises sending, to a database (e.g. internet database), a query based on the historical search (Paragraphs [0027] [0037] figure 1; query previously generated supplemental information generated by previous requests).

Regarding claim 6, Amidei and Hutchings disclose the method of claim 1; moreover, Amidei discloses that the secondary content comprises an advertisement (Paragraphs [0120] [0121]; supplemental information is related to an advertisement product and similar product comparison related to the advertisement).

Regarding claim 7, Amidei and Hutchings disclose the method of claim 1; moreover, Amidei discloses that the secondary display comprises a user interface, the method further comprising receiving, via the user interface, a user input associated with the secondary content (Paragraph [0068] figure 1; the second screen device may provide an interface to allow the user to adjust setting and display preferences, interact with social media, etc.).


Regarding claims 8-14, Amidei and Hutchings disclose all the limitations of claims 8-14; therefore, claims 8-14 are rejected for the same reasons stated in claims 1-7, respectively.

Regarding claims 15-20, Amidei and Hutchings disclose all the limitations of claims 15-20; therefore, claims 15-20 are rejected for the same reasons stated in claims 1-6, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423